—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered June 17, 1992, convicting defendant, after jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The trial court duly balanced the probative value against the possible prejudicial effect of defendant’s prior convictions (People v Sandoval, 34 NY2d 371), and appropriately exercised its discretion in permitting limited cross-examination of defendant, should he testify, regarding two prior convictions for attempted criminal sale of a controlled substance in the third degree. As ruled by the trial court, a defendant may not shield himself from impeachment solely on the basis of his tendency to specialize in a particular field of criminal behavior (People v Reyes, 171 AD2d 461, 462, lv denied 77 NY2d 999). The record indicates that the trial court, properly exercising its discretionary power, specifically rejected defendant’s suggestion of a Sandoval ruling that only the fact of defendant’s two prior felony convictions might be elicited, and in light of the overwhelming evidence in this case, it is unlikely that even with the Sandoval ruling suggested by defendant the result would have been different (see, People v Hicks, 88 AD2d 519, 520). Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.